Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 16



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                            CASE NO.

  LEROY MACK, individually and on
  behalf of all those similarly situated,

          Plaintiff,

  v.

  USAA CASUALTY INSURANCE
  COMPANY,

        Defendant.
  ___________________________________/

                                      NOTICE OF REMOVAL

          Defendant, USAA Casualty Insurance Company (“USAA CIC or Defendant”), removes

  this case from the Circuit Court of the Seventeenth Judicial Circuit, Broward County, Florida, to

  the United States District Court for the Southern District of Florida, pursuant to: (i) 28 U.S.C. §§

  1441 and 1446; and (ii) the Class Action Fairness Act of 2005 (“CAFA”), codified in pertinent

  part at 28 U.S.C. §§ 1332(d) and 1453, and states as follows:

                                            I. BACKGROUND

          1.       Plaintiff, Leroy Mack (“Plaintiff”), filed this civil action against USAA on or

  about April 22, in the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward

  County, Florida, case no. CACE-19-008703 (“State Court Action” or “Complaint”).

          2.       USAA CIC was served with a Summons and the Complaint through the Florida

  Chief Financial Officer on May 2, 2019, and through its statutory agent on May 6, 2019, 2018.

  Thus, this Notice of Removal is timely filed in accordance with 28 U.S.C. § 1446.




  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 16



            3.      Plaintiff asserts the State Court Action on behalf of himself and a putative class of

  allegedly similarly situated individuals named as insureds under Florida motor vehicle policies

  issued by USAA CIC.

            4.      Plaintiff alleges he was insured under a Florida motor vehicle insurance policy

  issued by USAA CIC. Plaintiff further alleges that she was involved in a motor vehicle accident

  on or about February 7, 2019. Plaintiff made a claim with USAA CIC arising from this accident,

  and USAA CIC declared the vehicle a total loss under the applicable insurance policy.

            5.      Plaintiff has filed suit against USAA and asserts one count for declaratory relief

  and one count of breach of contract. Plaintiff is seeking class certification with respect to both

  claims.

            6.      Plaintiff seeks certification of the following proposed class:

                      [A]ll individuals who: (a) on or after April 22, 2014; (b) are or were
                      covered by a USAA Florida personal automobile policy; (c) made a
                      claim under the Collision or Comprehensive coverage of that policy for
                      damage or loss to a covered vehicle which USAA accepted and treated
                      as a total loss claim; and (d) USAA paid the claim or offered to pay the
                      claim (which offer remains unaccepted) on a cash settlement basis with
                      the actual cash value derived from the CCC system.

            7.      Plaintiff challenges the manner in which valuations of total losses are made,

  alleging that USAA purports to adjust and settle the total loss claims in accordance with Florida

  law, “but it does not do so in reality[,]” thereby breaching the policy as to Plaintiff and the

  putative class.

            8.      Specifically, Plaintiff alleges that USAA’s use of the CCC ONE electronic system

  (the ‘CCC system’) a proprietary product licensed from CCC Information Services, Inc.

  (‘CCC’), to adjust and settle total loss claims in Florida. Plaintiff alleges that USAA’s use of the

  CCC system breaches its Florida policies in two ways.



                                                    -2-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 16



          9.       Plaintiff contends that the CCC system is not a “generally recognized used vehicle

  industry source” as allegedly required by the insurance policies and Florida law. Plaintiff further

  contends that the CCC system “is specifically designed to underestimate the retail cost of

  comparable motor vehicles, including by using ‘condition adjustments’ to create reduced vehicle

  values that are not indicative of the actual cost to purchase a comparable motor vehicle.”

          10.      Plaintiff further contends that USAA breaches its policies and violates Florida law

  by failing to pay as part of cash settlements what he contends are the minimum $83.25 in fees

  charged by the State of Florida in connection with title and licensing, and the “Dealer

  Preparation Fee and/or Document Fee” required to be disclosed by Sections 501.976(11) and

  520.02(2).

          11.      Plaintiff also asserts an individual breach of contract claim, alleging that the

  undervaluation of her total loss vehicle constituted a breach of his policy with USAA. Plaintiff

  contends that USAA undervalued his vehicle by approximately $575, not including an additional

  claimed “dealer” and title/license fees on this additional value.”

          12.      Finally, Plaintiff seeks the recovery of attorney’s fees and costs pursuant to

  Section 627.428, Fla. Stat.

                                      II. GROUNDS FOR REMOVAL

          13.      This case is removable, and this Court has jurisdiction over this action, under

  CAFA, 28 U.S.C. § 1332, 28 U.S.C. § l441(a) and (b), and 28 U.S.C. § 1453, because (1) this is

  a. putative class action with more than 100 putative class members, (2) there is minimal diversity

  among the parties; and (3) the Complaint places into controversy an amount that exceeds

  $5,000,000 in the aggregate.




                                                  -3-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 16



  A. The Putative Class Exceeds 100 Members

          14.      CAFA requires that the class consist of at least 100 persons. 28 U.S.C. §

  1332(d)(5). That requirement is met here. While Plaintiff does not quantify the number of

  putative class members in the Complaint, a review of USAA’s records indicates that there are

  more than 22,400 purported members of the putative Class, as defined by Plaintiff. (Ex. A,

  Declaration of David Goripow (“Goripow Decl.”) at ¶ 2.

  B. There is Minimal Diversity Among the Parties

          15.      The second CAFA requirement is minimal diversity, i.e., at least one putative

  class member must be a citizen of a different state than any one defendant. 28 U.S.C. §

  1332(d)(2).

          16.      Plaintiff is a citizen of the State of Florida. Plaintiff seeks to represent a class

  consisting of individuals whose motor vehicles were insured under a policy of insurance issued

  in Florida.

          17.      USAA CIC is a Texas corporation with its principal place of business in San

  Antonio, Texas. For purposes of removal and minimal diversity under CAFA, USAA is a citizen

  of a state other than Florida. 28 U.S.C. § 1332(d)(10). (Ex. B, CSC Notice of Service of Process,

  USAA Casualty Insurance Company).

          18.      Thus, there is minimal diversity, as the Plaintiff is a citizen of Florida, and USAA

  CIC is (and was at the time of the filing of the Complaint and all times intervening) a citizen of

  Texas. This prerequisite of CAFA is met. 28 U.S.C.§ 1332(d)(2).

  C. The Amount in Controversy is at Least $5,000,000

          19.      CAFA requires that the amount in controversy exceed $5,000,000 for the entire

  putative class in the aggregate, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2).



                                                   -4-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 5 of 16



          20.      A defendant’s notice of removal under CAFA “need include only a plausible

  allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee

  Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). “Evidence establishing the

  amount is required by §1446(c)(2)(B) only when the plaintiff contests, or the court questions, the

  defendant’s allegation.” Id.

          21.      Based on Plaintiff’s allegations and legal theories, the $5,000,000 CAFA amount

  in controversy requirement is satisfied.1 The breach of contract damages and declaratory relief

  Plaintiff seeks on behalf of the putative class places into controversy more than $5,000,000 based

  upon: (1) the aggregate value of all putative class members’ total loss valuations resulting from

  USAA’s alleged improper use of CCC; (3) the value of title and vehicle registration fees; and (3)

  the value of “dealer fees” Plaintiff alleges USAA CIC was obligated to pay (but did not pay) to

  each putative class member.

          22.      During the period April 22, 2015 to October May 7, 2019, USAA CIC settled

  more than 22,400 total loss claims in Florida. Ex. A, Goripow Declaration at ¶ 3. USAA CIC

  settled those claims, in part, based on a CCC One Valuation Report. The aggregate valuation of

  all total loss claims settled by USAA during the period April 22, 2015 to October May 7, 2019

  was $242,637,245. Id. at ¶ 3.

          23.      Plaintiff contends that his vehicle was “undervalued by 575, not including title

  and vehicle registration fees of $83.25. Thus, Plaintiff alleges damages of at least $658.25 ($575

  1
    USAA CIC denies that Plaintiff, or any potential putative class member, is entitled to recover
  any amount from it, and USAA submits that the relief sought in the State Court Action is too
  individualized and otherwise not proper for class certification. However, USAA CIC provides
  the above calculation of the aggregate amount at issue in this case solely for evaluating the
  amount in controversy under CAFA. Dudley v. Eli Lilly & Co., 778 F.3d 909, 913 (11th Cir.
  2014) (quoting Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010)) (“The
  amount in controversy is not proof of the amount the plaintiff will recover. Rather, it is an
  estimate of the amount that will be put at issue in the course of the litigation.”).

                                                 -5-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 6 of 16



  + $83.25) on his individual claim, which he alleges are “typical” of the putative

  class. Multiplying the number of total loss claims in the class period (22,400) by $658.25 yields

  a mathematical result of $14,744,800.

          24.      Plaintiff alleges that USAA CIC determined the actual cash value of his vehicle

  was $5,967, after reduction of the $575 condition adjustment. This represents an alleged 9%

  underpayment ($575 / ($5967 + $575) =.08789).               Applying that percentage claimed

  underpayment to the $242,637,245 total loss payments paid during the putative class period

  yields a mathematical result of $21,325,387.50.

            25.    Plaintiff is also seeking to recover attorneys’ fees pursuant to Section 627.428,

  Fla. Stat. A “reasonable amount” of attorneys’ fees authorized by statute may be “included in

  the amount in controversy.” Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir.

  2000) (citing Cohen v. Office Depot, Inc., 204 F.3d 1069, 1079 (11th Cir.2000)); see also

  Traturyk v. Western-Southern Life Assurance Company, No. 15- cv-1347, 2016 WL 727546, at

  *2 (M.D. Fla. Feb. 24, 2016) (holding “[a] district court may consider a plaintiff’s claim for

  attorney’s fees in determining the amount in controversy where a statute directly authorizes an

  award of attorney’s fees should the plaintiff prevail on her claim.”); Bele v. 21st Century

  Centennial Ins. Co., No. 15-cv-526, 2015 WL 3875491, at *3 (M.D. Fla. May 15, 201 5).

          26.      For all the foregoing reasons, it is evident that the $5,000,000 CAFA amount in

  controversy requirement is satisfied.

          27.      Accordingly, because the CAFA prerequisites are met, this case is properly

  removable under CAFA.

          WHEREFORE, USAA CIC prays that this Court will consider this Notice of Removal as

  provided by law governing the removal of cases to this Court; that this Court will make the



                                                  -6-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 7 of 16



  proper orders to achieve the removal of the State Court Action to this Court; and that this Court

  will make such other orders as may be appropriate to effect the preparation and filing of a true

  record in this cause of all proceedings that may have been had in the State Court Action.



                                                   Respectfully submitted,


                                                    By: /s/ Sidney C. Calloway
                                                        Frank A. Zacherl, Esq.
                                                        Florida Bar No. 868094
                                                        FZacherl@shutts.com
                                                        SHUTTS & BOWEN LLP
                                                        200 South Biscayne Boulevard, Suite 4100
                                                        Miami, FL 33131
                                                        Telephone: (305) 358-6300
                                                        Facsimile: (305) 381-9982
                                                        LMFernandez@shutts.com
                                                        KRicketts@shutts.com

                                                        Sidney C. Calloway, Esq.
                                                        Florida Bar No. 790982
                                                        SCalloway@shutts.com
                                                        SHUTTS & BOWEN LLP
                                                        200 East Broward Boulevard, Suite 2100
                                                        Ft. Lauderdale, FL 33301
                                                        Telephone: (954) 847-3833
                                                        Facsimile: (954) 888-3063
                                                        JGoodwin@shutts.com

                                                        Rodger L. Eckelberry
                                                         (pro hac vice to be filed)
                                                        Email: reckelberry@bakerlaw.com
                                                        Martina T. Ellerbe (pro hac vice to be filed)
                                                        Email: eprouty@bakerlaw.com
                                                        BAKER & HOSTETLER LLP
                                                        200 Civic Center Drive, Suite 1200
                                                        Columbus, OH 43215-4138
                                                        Tel: 614.228.1541
                                                        Fax: 614.462.2616

                                                        Attorneys for Defendant USAA CIC



                                                -7-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 8 of 16



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 31, 2019, a true and correct copy of the foregoing was

  electronically filed with the Clerk of Court using the Court’s CF/ECF filing system, and

  furnished to all interested parties and counsel(s) of record identified on the attached Service List

  in the manner specified.



                                                        /s/Sidney Calloway




                                                 -8-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 9 of 16



                                           SERVICE LIST

                            Leroy Mack vs USAA Casualty Insurance Company
                                      United States District Court
                                      Southern District of Florida
                                       Fort Lauderdale Division


  Scott R. Jeeves, Esq.                               Edward H. Zebersky, Esq.
  THE JEEVES LAW GROUP, P.A.                          Mark S. Fistos, Esq.
  954 First Avenue North                              ZEBERSKY PAYNE, LLP
  St. Petersburg FL 33705                             110 SE 6th Street, Suite 210
  sjeeves@jeeveslawgroup.com                          Ft Lauderdale FL 33301
  khill@jeeveslawgroup.com                            ezebersky@zpllp.com
  pashe@jeeveslawgroup.com                            mfistos@zpllp.com
  lawclerk@jeeveslawgroup.com                         ndiaz@zpllp.com
  rmandel@jeevesmandellawgroup.com
                                                      Alec H. Schultz, Esq.
  Craig E. Rothburd, Esq.                             Carly A. Kligler, Esq.
  CRAIG E. ROTHBURD, P.A.                             LEON COSGROVE, LLP
  320 W Kennedy Blvd, Suite 700                       255 Alhambra Circle, Suite 800
  Tampa FL 33606                                      Coral Gables FL 33134
  craig@rothburdpa.com                                aschultz@leoncosgrove.com
  crothburd@e-rlaw.com                                ckligler@leoncosgrove.com
  maria@rothburdpa.com                                eperez@leoncosgrove.com

  Casim Adam Neff, Esq.                               Arthur M. Murray
  NEFF INSURANCE LAW, PLLC                            MURRAY LAW FIRM
  P O Box 15063                                       Suite 2150 Poydras Center
  St. Petersburg FL 33733                             650 Poydras Street
  cneff@neffinsurancelaw.com                          New Orleans LA 70130
                                                      amurray@murray-lawfirm.com




                                                -9-
  MIADOCS 18210053 2 24028.0241
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 10 of 16




          EXHIBIT A
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 11 of 16
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 12 of 16
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 13 of 16




          EXHIBIT B
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 14 of 16




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19758551
Notice of Service of Process                                                                            Date Processed: 05/06/2019

Primary Contact:           Sandra Adams
                           United Services Automobile Association
                           9800 Fredericksburg Rd
                           San Antonio, TX 78288-0002

Electronic copy provided to:                   Carmen Solis
                                               Debra Brake
                                               Jenna Meurer
                                               Danielle Lopez
                                               Ruby Esquivel

Entity:                                       USAA Casualty Insurance Company
                                              Entity ID Number 3692525
Entity Served:                                USAA Casualty Insurance Company
Title of Action:                              Leroy Mack vs. USAA Casualty Insurance Company
Document(s) Type:                             OTHER:Class Action
Nature of Action:                             Contract
Court/Agency:                                 Broward County Circuit Court, FL
Case/Reference No:                            CsACE-19-008703 12
Jurisdiction Served:                          Florida
Date Served on CSC:                           05/06/2019
Answer or Appearance Due:                     20 Days
Originally Served On:                         FL Chief Financial Officer on 05/02/2019
How Served:                                   Electronic SOP
Sender Information:                           Scott R. Jeeves
                                              727-894-2929

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Detail by Entity Name                                                  Page 1 of 2
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 15 of 16


Florida Department of State                                                                           D IVISION   OF   C ORPORATIONS




      Department of State / Division of Corporations / Search Records / Detail By Document Number /




         Detail by Entity Name
         Foreign Profit Corporation
         USAA CASUALTY INSURANCE COMPANY
         Filing Information

         Document Number                  828817
         FEI/EIN Number                   XX-XXXXXXX
         Date Filed                       10/11/1972
         State                            TX
         Status                           INACTIVE
         Last Event                       MERGER
         Event Date Filed                 12/31/1990
         Event Effective Date             NONE
         Principal Address

         9800 FREDERICKSBURG ROAD
         SAN ANTONIO, TX 78288
         Mailing Address

         9800 FREDERICKSBURG ROAD
         SAN ANTONIO, TX 78288
         Registered Agent Name & Address

         CHIEF FINANCIAL OFFICER
         P O BOX 6200 (32314-6200)
         200 E. GAINES ST
         TALLAHASSEE, FL 32399-0000


         Name Changed: 03/17/2003


         Address Changed: 03/17/2003
         Officer/Director Detail

         Name & Address


         Title VD


         BRAKEY, ROBERT
         9800 FREDERICKSBURG RD
         SAN ANTONIO, TX 00000


         Title V


         SWYERS, JOHN L




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 5/30/2019
Detail by Entity Name                                                  Page 2 of 2
Case 0:19-cv-61366-MGC Document 1 Entered on FLSD Docket 05/31/2019 Page 16 of 16


      9800 FREDERICKSBURG RD
      SAN ANTONIO, TX 00000


      Title V


      EVERS, SUSAN K.
      9800 FREDERICKSBURG RD
      SAN ANTONIO, TX 00000


      Title CD


      MCDERMOTT, ROBERT F
      9800 FREDERICKSBURG RD
      SAN ANTONIO, TX 00000


      Title PD


      HOLCOMB, M. STASER
      9800 FREDERICKSBURG RD
      SAN ANTONIO, TX 00000


      Title VD


      OTTE, RAY A
      9800 FREDERICKSBURG RD
      SAN ANTONIO, TX 00000


      Annual Reports

      Report Year        Filed Date
      1988               07/11/1988
      1989               07/17/1989
      1990               07/02/1990


      Document Images

      No images are available for this filing.




                                                 Florida Department of State, Division of Corporations




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=Entity... 5/30/2019
